DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted February 10, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on December 12, 2021 is acknowledged.

Drawings
3.	Figures 1-3, 5, and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (See, e.g., the respective drawings in U.S. Publication Nos. 2013/ 0044708 and 2018/0041936). See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102 & 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 3, 4, 11, 13, 14, 31, 33, 34, 36, 38, and 39 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Publication No. 2020/0029251 (hereinafter “Wu”) or, in the alternative, under 35 U.S.C. 103 as obvious over Wu, in view of U.S. Publication No. 2021/0120458 (hereinafter “Koskela”).

Regarding claims 1, 11, 31, and 36: Wu teaches a method performed by a first base station in a wireless communication system, the method comprising:
transmitting, to a second base station, at least one handover (HO) request message related to a conditional handover (CHO) (See, e.g., [0052] and [0062]; a source base station transmits a handover request); 
as a response to the at least one HO request message, receiving, from the second base station, at least one HO request acknowledge message including identifier information on at least one candidate cell for the CHO, respectively (See, e.g., [0053] and [0062]; a target base station transmits a handover request acknowledge message);
identifying at least one candidate cell to be cancelled among the at least one candidate cell for the CHO (See, e.g., [0059]-[0066]; note candidate cells not selected are determined); and 
transmitting, to a terminal, a radio resource control (RRC) reconfiguration message including information on the at least one candidate cell to be cancelled (See, e.g., [0054] and [0062]; a source base station transmits an RRC reconfiguration message to the UE).
To the extent the Wu does not inherently include the limitation of “identifying at least one candidate cell to be cancelled among the at least one candidate cell for the CHO,” this limitation is nevertheless taught in Koskela (See, e.g., [0054]-[0069]; note the preparation, modification, and signaling of candidate cells, including candidate cells to be removed. See also figures 1-3; note overlapping teachings of handover signaling). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Koskela, such as the candidate cell management functionality, within the system of Wu, in order to reduce handover delays and/or conserve processing resources.
The rationale set forth above regarding the method of claim 1 is applicable to the method and base stations of claims 11, 31, and 36, respectively.

Regarding claims 3, 13, 33, and 38: Wu modified by Koskela further teaches wherein identifying the at least one candidate cell to be cancelled comprises: identifying at least one candidate cell to be cancelled based on a determination of the first base station; and transmitting, to the second base station, an HO cancel message to cancel an HO associated to the identified at least one candidate cell to be cancelled (See, e.g., Wu [0059] and [0064]. See also Koskela [0065]-[0069]; the source base station transmits a message for candidate cell removal). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.
The rationale set forth above regarding the method of claim 3 is applicable to the method and base stations of claims 13, 33, and 38, respectively.

Regarding claims 4, 14, 34, and 39: Wu modified by Koskela further teaches wherein identifying the at least one candidate cell to be cancelled comprises: receiving, from the second base station, a message for releasing resources for the at least one candidate cell to be cancelled; and identifying the at least one candidate cell to be cancelled based on the message received from the second base station (See, e.g., Wu [0059] and [0064]. See also Koskela [0065]-[0069]; the target base station transmits a message for candidate cell removal and/or releasing resources). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.
The rationale set forth above regarding the method of claim 4 is applicable to the method and base stations of claims 14, 34, and 39, respectively.

10.	Claims 2, 12, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, alternatively in view of Koskela, and in further view of either: U.S. Publication No. 2015/0271713 (hereinafter “Kim”); or U.S. Publication No. 2018/0124656 (hereinafter “Park”).

Regarding claims 2, 12, 32, and 37: Wu modified by Koskela substantially teaches the method as set forth above regarding claim 1, but does not explicitly state wherein each of the at least one HO request acknowledge message includes a cell global identifier (CGI) of a candidate cell for the CHO. However, this feature is taught by Kim (See, e.g., [0076]; note also figure 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kim, such as the CGI functionality, within the system of Wu modified by Koskela, in order to specify a cell.
Alternatively, this limitation is taught by Park (See, e.g., [0151]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Park, such as the signaling functionality, within the system of Wu modified by Koskela, in order to specify a cell.
The rationale set forth above regarding the method of claim 2 is applicable to the method and base stations of claims 12, 32, and 37, respectively.

11.	Claims 5, 15, 35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, alternatively in view of Koskela, and in further view of either: the non-patent literature document titled Baseline CR for TS 38.413 (hereinafter “R3-187279”)1; or Park.

Regarding claims 5, 15, 35, and 40: Wu modified by Koskela substantially teaches the method as set forth above regarding claim 1, but does not explicitly state wherein the message includes information indicating a cause for releasing the resources. However, this feature is taught by R3-187279 (See, e.g., p. 26; section 8.4.1.3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of R3-187279, such as the signaling functionality, within the system of Wu modified by Koskela, in order to indicate network operations.
Alternatively, this limitation is taught by Park (See, e.g., [0203] and [0225]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Park, such as the signaling functionality, within the system of Wu modified by Koskela, in order to indicate network operations.

Relevant Art
12.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference was cited in Applicant’s Information Disclosure Statement submitted August 18, 2020 (Non-Patent Literature Documents; cite no. 3).